 Case 3:11-md-02286-MMA-MDD Document 795 Filed 07/02/20 PageID.5676 Page 1 of 4



 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   IN RE: MIDLAND CREDIT                                  Case No. 11-md-2286-MMA (MDD)
     MANAGEMENT, INC., TELEPHONE
12
     CONSUMER PROTECTION ACT                                ORDER RE: JOINT MOTION TO
13   LITIGATION                                             VOLUNTARILY DISMISS
                                                            SECOND CONSOLIDATED
14
                                                            AMENDED COMPLAINT AND
15                                                          RELATED MEMBER CASES
16
                                                            [Doc. No. 787]
17
18
19          Lead Plaintiff Emir Fetai (“Fetai”) and Defendants Midland Credit Management,
20   Inc., Midland Funding LLC, and Encore Capital Group, Inc. (collectively, “Defendants”)
21   jointly move for “voluntary dismissal of the Second Consolidated Amended Complaint in
22   this action (Dkt. No. 651), in its entirety, with prejudice to the rights of Lead Plaintiff
23   Emir Fetai and without prejudice to the rights of the putative class, with the parties to
24   bear their own costs.” Doc. No. 787 at 2.1 Fetai and Defendants also move “to dismiss
25   the member actions of Curtis Bentley [“Bentley”], 16-cv-2157-MMA (MDD), and
26
27
     1
       All citations refer to the pagination assigned by the CM/ECF system. All docket references refer to
28   the docket of this multidistrict litigation (“MDL”) unless otherwise noted.

                                                        1
                                                                                      11-md-2286-MMA (MDD)
 Case 3:11-md-02286-MMA-MDD Document 795 Filed 07/02/20 PageID.5677 Page 2 of 4



 1   William Baker [“Baker”], 16-cv-2768-MMA (MDD).” Id. at 3. The Court addresses the
 2   parties’ request for dismissal with respect to each Plaintiff in turn.2
 3                                           I. PLAINTIFF FETAI
 4          There appear to be two related fundamental problems with Fetai’s “action” against
 5   Defendants. First, the Court does not appear to have jurisdiction over Fetai’s action
 6   because the Judicial Panel on Multidistrict Litigation (“Panel” or “JPML”) never
 7   transferred Fetai’s action to the MDL. See 28 U.S.C. § 1407(a) (stating that the Panel
 8   authorizes transfers). Second, and relatedly, Fetai appears to lack a separate action that
 9   could be consolidated or coordinated within this MDL because of his original action’s
10   voluntary dismissal in the Eastern District of Wisconsin. See In re Korean Air Lines Co.,
11   Ltd., 642 F.3d 685, 700 (9th Cir. 2011) (“Within the context of MDL proceedings,
12   individual cases that are consolidated or coordinated for pretrial purposes remain
13   fundamentally separate actions, intended to resume their independent status once the
14   pretrial stage of litigation is over.” (emphasis added)); see also Fetai v. Midland Credit
15   Management Inc., No. 2:18-cv-01564-DEJ (E.D. Wis.), ECF No. 5.
16          Here, it appears that Fetai has not adhered to the procedures necessary to properly
17   become part of this MDL. See In re FCA US LLC Monostable Elec. Gearshift Litig., No.
18   16-md-2744, 2017 WL 6402992, at *4 (E.D. Mich. Mar. 21, 2017). After the Panel
19   deemed Fetai’s action as inappropriate for inclusion as part of the MDL, see JPML No.
20   2286 Doc. No. 1078, no party moved for transfer of his then-existing individual action
21   into the MDL pursuant to JPML Rule 7.1(b)(i). Alternatively, Fetai failed to become part
22   of any other member case already within the MDL by means of a member Plaintiff
23   amending her or his individual complaint to add Fetai as a Plaintiff. Regardless of
24   Defendants’ consent or indifference to Fetai’s procedural missteps, the Court has an
25
26
     2
       The Court construes the parties request for “voluntary dismissal of the Second Consolidated Amended
27   Complaint in this action,” Doc. No. 787 at 2, as a request to dismiss the respective Plaintiffs’ claims.
     Because the Court dismisses the Second Consolidated Amended Complaint’s underlying member
28   claims, the Court STRIKES the Second Consolidated Amended Complaint.

                                                         2
                                                                                       11-md-2286-MMA (MDD)
 Case 3:11-md-02286-MMA-MDD Document 795 Filed 07/02/20 PageID.5678 Page 3 of 4



 1   obligation to only adjudicate claims that are within its subject matter jurisdiction, brought
 2   by parties over whom the Court may properly exercise personal jurisdiction. Thus, the
 3   Court lacks the necessary jurisdiction over Fetai. Accordingly, irrespective of the reasons
 4   set forth in the parties’ joint motion, the Court DISMISSES Fetai’s and the putative
 5   class’s claims without prejudice based on lack of jurisdiction.
 6                                      II. PLAINTIFF BAKER
 7         The parties have styled this joint motion as one being brought by Fetai and
 8   Defendants. The motion does not state explicitly whether Baker joins in the motion. The
 9   Court previously granted Defendants’ motion to compel arbitration and stayed Bentley’s
10   and Baker’s individual member cases. See Doc. No. 669 at 17–18. However, “no
11   arbitration commenced because the parties resolved their dispute shortly after the motion
12   to compel arbitration was granted.” Doc. No. 787 at 2. Additionally, Baker died on
13   November 17, 2018. See Baker v. Midland Credit Management Inc., No. 16-cv-2768-
14   MMA (MDD) (S.D. Cal.), ECF No. 15. Defendants served a Notice of Suggestion of
15   Death on Baker’s estate representative. See Baker, 16-cv-2768-MMA (MDD), ECF No.
16   17. Because no party made a motion for substitution within 90 days after service,
17   Baker’s action must be dismissed. See Fed. R. Civ. P. 25(a)(1). Accordingly, the Court
18   DISMISSES Baker’s member case (16-cv-2768-MMA (MDD)) with prejudice as to
19   Baker and without prejudice as to the putative class.
20                                    III. PLAINTIFF BENTLEY
21         The motion does not state explicitly whether Bentley joins in the motion.
22   However, the attorney caption information on the joint motion reveals that Fetai and
23   Bentley have the same counsel. See Doc. No. 787 at 1. Thus, pursuant to Federal Rule
24   of Civil Procedure 11(b) and Civil Local Rule 83.3.f.1, the Court construes the motion as
25   being also brought by Bentley. Accordingly, the Court DISMISSES Bentley’s member
26   case (16-cv-2157-MMA (MDD)) with prejudice as to Bentley and without prejudice as
27   to the putative class.
28   ///

                                                   3
                                                                             11-md-2286-MMA (MDD)
 Case 3:11-md-02286-MMA-MDD Document 795 Filed 07/02/20 PageID.5679 Page 4 of 4



 1                                     IV. CONCLUSION
 2         For the foregoing reasons, the Court DISMISSES Fetai, Baker’s member case (16-
 3   cv-2768-MMA (MDD)), and Bentley’s member case (16-cv-2157-MMA (MDD)). Each
 4   party shall bear its own costs. The Court DIRECTS the Clerk of Court to terminate
 5   member cases 16-cv-2768-MMA (MDD) and 16-cv-2157-MMA (MDD) in their entirety.
 6   The Court DIRECTS the Clerk of Court to file this Order on the dockets of 11-md-2286-
 7   MMA (MDD), 16-cv-2768-MMA (MDD), and 16-cv-2157-MMA (MDD).
 8         IT IS SO ORDERED.
 9
10   Dated: July 2, 2020
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               4
                                                                        11-md-2286-MMA (MDD)
